     Case 1:20-cv-00706-DAD-EPG Document 46 Filed 06/08/21 Page 1 of 2

 1   BOLD, POLISNER, MADDOW, NELSON & JUDSON
     Sharon M. Nagle, Bar No. 179124
 2   Douglas E. Coty, Bar No. 227006
     Morgan S. Biggerstaff, Bar No. 3 1 8419
 a
 J   2125 Oak Grove Road, Suite 210
     Walnut Creek, CA 94598
 4   (925) 933-7777 - Telephone
     Email : snagle@,bpmni.com
 5
     Attorneys for Defendant Intervenor
 6   CONTRA COSTA WATER DISTRICT

 l
 8                                      UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   CENTER FOR BIOLOGICAL DIVERSITY,                       Case   No. 1:20-cv-00706 DAD-EPG
     RESTORE THE DELTA, and PLANNING
I2   AND CONSERVATTON LEAGUE,                               FIRST STIPULATION TO EXTEND
                          Plaintiffs,
                                                            TIME TO RESPOND TO
13                                                          COMPLAINT
                          VS.
I4

15   UNITED STATES BUREAU OF
     RECLAMATION, et al.,
t6
                          Defendants.
t7
l8
t9          IT IS HEREBY STIPULATED by and between Plaintiffs Center for Biological Diversity,
20
     Restore the Delta, and Planning and Conservation League ("Plaintiffs"), and Defendant Contra
2l
     Costa Water District ("CCWD"), by and through their respective counsel, that CCWD may have
22
     additional time to answer or otherwise respond to the operative complaint on file herein.
23
            On May 24,202I, Plaintiffs served the First Amended and Supplemental Complaint for
24

25   Declaratory and Injunctive Relief ("FAC") on CCWD and therefore CCWD's response is due

26   June 14,   202I.   Pursuant to Local Rule 144, Plaintiffs and CCWD, by and through their

27
     respective counsel, hereby stipulate that CCWD may have an additional 28 days in which to file
28                                                     1

                        FIRST STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                            1:20-cv-00706 DAD-EPG
     Case 1:20-cv-00706-DAD-EPG Document 46 Filed 06/08/21 Page 2 of 2

 1   an answer or other responsive pleading to the FAC. Thus, CCWD shall answer or otherwise

 2
     respond to the FAC on or before July 12,   202L
 a
 J

 4
     Date: June 7,2021

 5
                                       BY
 6
                                                       M.N

 l                                       BOLD, POLISNER, MADDOW, NELSON & JUDSON,
                                         Attomeys for Defendant CONTRA COSTA WATER
 8
                                         DISTRICT

 9
     Date: June 7,2021

10
                                       BY:   /s/ Ross Middlemiss
11
                                              Ross Middlemiss

t2                                       Attorneys for Plaintiff CENTER FOR BIOLOGICAL
                                         DIVERSITY
13
     Date: June 7,2021
t4

15                                     BY:   /s/ E. Robert Wrieht
                                              E. Robert Wright
t6
                                         LAW OFFICE OF E. ROBERT WRIGHT, Attorneys for
l7                                       Plaintiffs RESTORE THE DELTA and PLANNING AND
                                         CONSERVATION LEAGUE
18
     Date: June 7,2021
t9

20                                     BY:   /s/ Adam Keats
                                              Adam Keats
2l
                                         LAW OFFICE, OF ADAM KEATS, Attorneys for Plaintiffs
22                                       RESTORE THE DELTA And PLANNING AND
                                         CONSERVATION LEAGUE
LJ

24

25

26

27

28

                                                       2
